Case 1:19-cv-12138-MLW Document 1-1 Filed 10/16/19 Page 1 of 2

EXHIBIT “1”

 
Case 1:19-cv-12138-MLW Document 1-1 Filed 10/16/19 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

Vebe arey Ney
EP EPPROLS = °2001 « (Lb Tel 'trs + OOO'SzLE) c £ uousag 30ed SyEY] Wsauaquy
sanpeusg Jsypany GIOZSTL aeq Amnepy
6lOC/LI/I aye yneyaq
POOSOSOTS = (LF TPL ES + OOO'STLS) « SOE/MAbZ » SACP BOT SIELV/B- BULLI ssauaguy yNeyaq] S1OZ/BI/L ae] anss]
EP TPT EPS = OOO'STLS « SOLMATL w SACP 181 GI /LL/] - BLOTE Ieauaqu] parusay  ceOvaE | 0K
1499], SYLIIG poompay ‘kurdwo>

BS TPS TPS S$ | ep cre ‘sog - 7 - . £ - $f b9 960'S0) $ | db cpl er 00 O00'SzL

Aypuag syjuow Ayjeuag $807]
ana (e002) Apu (01) Ajeueg : Ayeuag Cs.t. Ayouag soy

AONVIVE IVLOL Sieuonseg piftuonsss g faye GI £ Jospur awry Aumeyy rye / Auuag-qng pamucipmyyenlusiaes sara 1Uy NEaq anq isaaqgy Sumiewsy [edisung

 

 

 

OLg 6 £ vOnosg

 

 

(3) & | uonsag

 

 

 

 

 

 

6107 “ET IsNsny Jo se

 

wlu LIQIHXd

 

 
